Citation Nr: 0408106	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  96-45 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a 
cerebral concussion, currently evaluated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that increased the rating for the veteran's 
service-connected residuals of a cerebral concussion to 10 
percent disabling.  

In July 1998, the Board Remanded the case for additional 
development of the record.  The case is now before the Board 
for final appellate consideration.  


FINDING OF FACT

The medical evidence shows that the residuals of the service-
connected head injury are manifested by recurrent headaches 
and slight changes in personality in the form of labile mood.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a cerebral concussion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, and Part 4, Codes 8045-9304 (2003)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
July 1996 rating decision, November 1996 statement of the 
case, and supplemental statements of the case dated through 
July 2003, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claim.  In addition, 
by letter dated in April 2003, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the most recent transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

However, the RO wrote the appellant in April 2003, pursuant 
to the Board's July 1998 Remand, to inform him of the VCAA's 
provisions as they pertained to his claim and to advise him 
to submit any additional evidence within one year, although 
that letter did not specifically contain the "fourth 
element."  In July 2003, the RO provided him and his 
representative with a supplemental statement of the case.  

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
Board and the multiple occasions that he has communicated 
with VA regarding his claim, the Board finds that the 
appellant has had ample notice of the types of evidence that 
would support his claim and that he has had ample opportunity 
to present evidence and argument in support of his appeal.  
He has not identified any evidence not already of record.  
His representative has requested that the appeal be 
considered based on the evidence that is currently of record.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Code 8045.  

The veteran's claim for an increased rating was received in 
May 1996.  VA revised the criteria for evaluating mental 
disorders in November 1996.  Generally, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Further, VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  

The criteria for evaluating dementia associated with brain 
trauma under Code 9304 that were in effect prior to November 
1996 stated that impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability warrants a 100 percent rating.  In symptom 
combinations productive of severe impairment of social and 
industrial adaptability, a 70 percent evaluation is to be 
assigned.  A 50 percent rating is assigned for considerable 
impairment of social and industrial adaptability.  For 
definite impairment, a 30 percent evaluation is warranted.  A 
10 percent rating is for assignment for mild impairment.  If 
the veteran has no impairment of social and industrial 
adaptability, a zero percent evaluation is to be assigned.  

Beginning in November 1996, the regulations were revised to 
state that when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126 (2003).  

The revised general rating formula for mental disorders 
states that:  For total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130 (2003).  

On VA compensation examination in 1985, the veteran 
complained of headaches, dizziness, and loss of balance.  The 
headaches were bitemporal and continuous, aggravated by 
stress or nervousness and reduced by Tylenol or sleep.  The 
clinical examination was essentially normal.  The examiner 
concluded that the veteran's headaches were largely muscle 
tension in origin; he indicated that they were connected to 
his underlying anxiety and depression.  He also stated that 
the veteran had a chronic tendency to get depressed since 
early childhood or adulthood.  The examiner did note minimal 
cerebellar ataxia, which he ascribed to the veteran's head 
injury; he stated that the ataxia was quite minimal and did 
not interfere with his work as a truck driver.  

On VA general medical examination in June 1996, the veteran 
reported that, with sudden head motion, he had some 
occasional lightheadedness and that he had recurrent episodes 
of dull, generalized headaches.  Essentially no pertinent 
abnormal clinical findings were noted.  The examiner's 
assessment included "history [of] concussion with head 
injury, improved."  

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1997.  He again described his 
balance difficulty and his headaches.  He stated that 
sometimes he could not even get out of bed because of the 
headaches.  

Another examination was conducted in July 1997.  The veteran 
reported to that examiner that his headaches occurred 
approximately once or twice a month and lasted approximately 
a day.  They were often relieved by routine analgesics.  He 
also reported having some dizziness and lightheadedness with 
sudden head motion.  The veteran denied a history of seizures 
and indicated that he had not received treatment for 
residuals of the concussion since service.  The pertinent 
examination findings were again essentially normal.  

The veteran also underwent a VA neurological examination in 
July 1997.  He reported to that examiner that his headaches 
occurred daily and were worse some days than others.  He 
indicated that the headaches would sometimes last a full day.  
The examiner also noted the veteran's report of some 
dizziness, some loss of balance, memory difficulty, and 
personality change.  On examination, he was alert and 
oriented, but somewhat depressed and nervous.  His memory was 
intact and the examiner stated that he found no evidence of 
dementia.  The veteran had slight difficulty walking on his 
heels and toes, but the neurological was otherwise 
essentially normal.  The examiner's impression was of a 
history of cerebral concussion, muscle tension type, 
postconcussional headaches, and mild cerebellar ataxia, 
probably related to alcohol intake.  

Still another VA neurological compensation examination was 
conducted in November 1999.  The veteran complained of 
recurrent headaches, occurring 2 to 3 times per week and 
lasting from 2 to 7 hours.  Tylenol would provide at least 
partial relief.  He also described having dizziness and 
lightheadedness with the headaches.  The neurological 
examination was reportedly normal.  The examiner opined that 
the veteran's headaches were muscle tension in origin, rather 
than post-concussion.  The examiner also indicated that 
syncopal episodes described by the veteran were probably 
seizures, although none had been witnessed and seizures had 
not previously been diagnosed.  

In July 2000, a VA psychiatric examiner described the 
veteran's history of depression since service.  The veteran 
indicated that he had turned to alcohol in the past for self-
treatment for his depression.  The examiner commented that 
the veteran had "few residuals of the concussion, other than 
some poor memory which may be more secondary to his chronic 
depression.  It appears that his time in service and possibly 
the head injury aggravated the depression, but potentially it 
would have been a problem for him throughout his life."  

A VA neurologist in July 2000 reviewed the veteran's claims 
file in detail and examined the veteran.  He offered the 
following opinion:

The veteran's exam was consistent with a 
normal neurological examination with mild 
slowing of his brain, which would not be 
called dementia but rather mild 
encephalopathy and could be related to a 
chronic history of alcohol abuse, not 
necessarily with a postconcussive 
syndrome.  ... Otherwise, his neurological 
examination was intact.  ... 

The history is consistent with headaches, 
which are very chronic.  The headaches 
are no likely to be secondary to 
postconcussive syndrome for the past 20 
years.  There is some deficiency in the 
history, some inconsistencies, and I 
believe alcohol has been severely 
underestimated in this case.  I believe 
that alcohol has played a major role in 
this veteran's general condition 
especially in view of slight 
encephalopathy or slowing of his general 
function, slightly wide-based gait, and 
chronic headaches, which are all related 
to that.  The veteran states that he has 
not had alcohol since his rehab [in 
1987], but it is doubtful that this 
statement is true.  

It is unlikely that the veteran is 
suffering from a seizure disorder at this 
time, especially based on the history 
given and the examination, but it is 
inconclusive.  ...

Hence, the veteran's headaches are likely 
secondary to chronic daily headaches 
versus migraine headaches versus 
headaches secondary to withdrawal from 
alcohol.  The possibility of 
postconcussive headache is possible but 
unlikely.  The headache dating back more 
than 20 years is not likely to be 
structural or secondary to seizures at 
this time.  

Another physician evaluated the residual scar from the 
veteran's in-service head injury in July 2000.  He noted that 
there was a well-healed, faintly visible scar, with good form 
and function of the surrounding skin.  All muscles of the 
head and forehead were noted to function normally.  The scar 
was nontender.  The examiner stated further that the scar was 
not visible because it was within his hairline.  

The veteran was also examined by a psychiatrist, who also 
reviewed the veteran's record, in July 2000.  He described 
history symptoms as depression, lack of motivation, memory 
problems, severe insomnia, and continuing aches and pains 
throughout his body.  He also had lupus, for which he 
received medication.  The examiner concluded that

It appears that this is a chronic 
depression with the possibility of panic 
disorder and agoraphobia.  His depression 
seems to be marked by somatization as 
well, since the [claims] file did not 
reveal any physical evidence for these 
various aches and pains.  He also 
complained of chronic fatigue.  He has 
few residuals of the concussion, other 
than some poor memory which may be more 
secondary to his chronic depression.  It 
appears that his time in service and 
possibly the head injury aggravated the 
depression, but potentially it would have 
been a problem for him throughout his 
life.  

In August 2000, the veteran was referred to a clinical 
psychologist for further evaluation.  Following a detailed 
discussion of the veteran's history and the results of 
psychological testing, the examiner concluded that 

Neuropsychological testing does not 
suggest any convincing cognitive or frank 
neurobehavioral disorder.  Attentional 
functioning and mental control is 
fragile, something which is often seen in 
patients with significant depression.  
Personality and mood state testing is 
consistent with likely longstanding 
avoidant/suspicious personality traits 
and low-grade depression, both of which 
are currently being overlaid by a Major 
Depressive Episode.  

With regard to his report of remote head 
trauma, it is possible that there may 
have been cognitive or behavioral 
sequelae from the previous fall or [motor 
vehicle accident in 1984].  However, 
given the elapsed time since the 
injuries, and the confounding effects of 
likely previous alcohol dependence and 
now Major Depressive episode, it is 
difficult to discern what those effects 
may have been.  What is clear is that 
[the veteran] is currently experiencing 
severe depression and fear/anger that he 
may lose his benefits.  

Another VA neurological compensation examination was 
conducted in June 2003.  After reviewing the veteran's 
records, that examiner commented that he disagreed with the 
neurologist who examined the veteran in July 2000, stating 
that he believed that the veteran's headaches were most 
likely post-traumatic.  He added that, apart for the 
headaches, the veteran has no neurological residuals of the 
cerebral concussion.  The examiner further commented that the 
veteran's depression was probably secondary to alcohol intake 
rather than to the concussion.  He also stated that he 
disagreed with the previous psychiatrist, indicating that he 
did not believe that the depression had anything to do with 
the with the concussion, because of the intervening 14 years.  
The examiner concluded that it was his opinion that the 
cerebral concussion had not caused any cognitive deficit or 
dementia, attributing any slight cognitive difficulties that 
might be present to excessive alcohol intake and perhaps 
substance abuse, such as marijuana.  

Also in June 2003, the veteran was examined once again by a 
VA psychiatrist.  That examiner's report (and addendum) 
contains an exhaustive review of the veteran's medical and 
psychiatric history as set forth in the claims file.  The 
examiner concluded that he was changing his Axis I diagnoses 
to include a personality change of the labile type due to the 
head injury, manifested by fluctuating affect or mood.  He 
stated that the veteran did not have a cognitive disorder.  
The examiner also listed major depression due to ongoing 
situational factors, alcohol dependence in full sustained 
permission, and cannabis abuse.  He also commented that the 
veteran's "recurrent major depressions ... are not 
specifically or causally related at all to his head injury in 
1972."  He noted that the veteran's impairment due to the 
head injury was mild, but that the residuals of the head 
injury could have made him more vulnerable to more severe 
depression.  The examiner added, however, that it was 
impossible to differentiate the degree of impairment due to 
the head injury, "other than to just assign a portion 
arbitrarily of say half" of the reductions in the assigned 
Global Assessment of Functioning scores.  He indicated that, 
in differentiating the symptomatology due to the depression 
from that due to the head trauma, the head trauma residuals 
were manifested by mood and affect lability, along with some 
short-term memory problems.  Whereas the depression was 
manifested by decreased appetite, withdrawal, isolation, sad 
feelings, suicidal ideation, problems in concentration, etc.  

Therefore, synthesizing all of the above examiners' opinions 
and affording the veteran the benefit of the doubt, inasmuch 
as some of the opinions conflict, the Board finds that the 
residuals of the veteran's service-connected in-service 
concussion have been headaches and a change in personality, 
manifested by labile mood.  

Both the previous and the revised rating criteria provide 
that, for brain disease due to trauma, a 10 percent 
evaluation is the maximum rating that can be assigned for 
purely subjective symptoms, such as headaches.  The current 
10 percent rating was assigned on that basis, considering the 
veteran's reported headaches, using Codes 8045 and 9304.  
Code 8045 also indicates that a rating in excess of 
10 percent under Code 9304 cannot be assigned in the absence 
of multi-infarct dementia associated with the brain trauma.  
There is no evidence of multi-infarct dementia in this case.  

Code 8045 does not preclude evaluating the residuals of the 
brain trauma using other diagnostic codes.  Based on the June 
2003 psychiatric examiner's detailed and considered opinion, 
the Board believes that the residuals should be evaluated 
under the provisions of Code 9435 for mood disorders.  Prior 
to November 1996 a code for mood disorders did not exist; 
however, either Code 9405 for adjustment disorder with 
depressed mood or Code 9410 for other and unspecified 
neurosis would seem to be appropriate, inasmuch as those 
codes and the current Code 9435 apply similar rating 
criteria.  

The General Rating Formula for Psychoneurotic Disorders 
(Codes 9400-9411) in effect prior to November 1996 was 
similar to that for Organic Mental Disorders, as set forth 
above.  

The various psychiatric examiners since 1995 have generally 
indicated that the veteran's symptoms of depression were 
serious, i.e., he had, on occasion, suicidal ideation, had 
essentially isolated himself, and was unable to keep a job, 
and they assigned Global Assessment of Functioning (GAF) 
Scores that have generally ranged from 45-55.  Considering 
the June 2003 psychiatrist's conclusion that the residuals of 
the veteran's head injury caused approximately half of the 
reductions in the assigned GAF scores, the Board finds that a 
GAF score of approximately 75 (half of the reduction from 100 
to 50) represents the degree of impairment due to the 
residuals of the head injury from the time of the 1995 
examination until the present.  According to DSM-IV, a GAF 
score of 75 is assigned when the symptoms result in no more 
than slight impairment in social or occupational functioning.  

Considering that level of impairment and the symptoms 
associated therewith and applying those findings to the 
rating formula in effect prior to November 1996, the Board 
finds that no more than a 10 percent evaluation would be 
warranted.  Likewise, applying the criteria set forth in the 
revised rating formula, the impairment due to residuals of 
the head injury are no more than mild, warranting no more 
than a 10 percent rating on that basis.  

Therefore, considering the residuals of the veteran's 
service-connected head injury, other than headaches, the 
Board finds that no more than a 10 percent rating is 
warranted on any basis at any time since he filed his claim 
for an increased rating in 1996.  

There is no competent evidence that the veteran currently has 
any purely neurological disabilities due to the head injury, 
as contemplated by Code 8045.  Although earlier examiners 
noted some ataxia and attributed it to the head injury, more 
recent examiners have either not found any abnormal 
neurological clinical findings or have attributed them to the 
veteran's prior alcohol abuse.  Therefore, the Board finds 
that the veteran does not currently have any neurological 
disability due to his head injury.  

Accordingly, the Board is left with the possibility of 
assigning a 10 percent based on the veteran's psychiatric 
manifestations or of assigning a 10 percent rating based on 
his reported headaches.  Code 8045 specifically precludes 
combination of a 10 percent rating based on subjective 
symptoms such as headaches with a rating assigned on any 
other basis.  Therefore, no more than a 10 percent rating may 
be assigned for the residuals of the veteran's concussion.  
Inasmuch as a 10 percent rating is already in effect for the 
disability, no greater rating may be assigned.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has been hospitalized for treatment of 
residuals of his concussion since his separation from 
service.  Neither does the record reflect marked interference 
with employment due to the disability.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
residuals of his concussion.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  




ORDER

An increased rating for residuals of a cerebral concussion, 
currently evaluated 10 percent disabling, is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



